EXHIBIT 10.2

 
EMPLOYMENT AGREEMENT


This employment agreement (the “Agreement”) is entered into as of July14,  2009
(the “Effective Date”) by and between Avistar Communications Corporation (the
“Company”) and Robert Kirk (“Executive”).


       1.       Duties and Scope of Employment.
 
(a)  Positions and Duties.  As of the Effective Date, Executive will serve as
Chief Executive Officer of the Company.  Executive will render such business and
professional services in the performance of his duties, consistent with
Executive’s position within the Company, as shall reasonably be assigned to him
by the Chairman of the Company’s Board of Directors (the “Board”).


(b)  Obligations.  During the Employment Term (as defined herein), Executive
will perform his duties faithfully and to the best of his ability and will
devote his full business efforts and time to the Company.  For the duration of
the Employment Term, Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Board.


(c)  Work Eligibility.  In order to comply with employer regulations adopted in
the Immigration Reform and Control Act of 1986, within three (3) business days
of employment, Executive will need to present documentation demonstrating
authorization to work in the United States.


2.  At-Will Employment.  Executive’s employment with the Company pursuant to
this Agreement (the “Employment Term”) shall commence on the Effective Date and
shall continue, unless otherwise terminated as provided herein.  Notwithstanding
the foregoing, the parties agree that Executive’s employment with the Company
will be “at-will” employment and may be terminated at any time with or without
cause or notice.  Executive understands and agrees that neither his job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for continuation, modification,
amendment, or extension, by implication or otherwise, of his employment with the
Company.  However, as described in this Agreement, Executive may be entitled to
severance benefits depending on the circumstances of Executive’s termination of
employment with the Company.   In the event Executive is a member of the
Company’s Board of Directors at the time his employment with the Company
terminates, whether voluntarily or involuntarily and with or without cause,
Executive agrees to resign in writing from his position as a member of the Board
of Directors no later than three (3) days following his termination of
employment.  Executive agrees to execute any necessary forms or other documents
and to take any actions required to effect such resignation as a matter of state
or federal law.  Executive acknowledges and agrees that, in the event he fails
to comply with the foregoing obligations, he will nevertheless be deemed by the
Company to have resigned his Board membership.


3.  Compensation.


(a)  Base Salary.  During the Employment Term, the Company will pay Executive as
compensation for his services a base salary at the annualized rate of
$270,000.00 or such other rate not below $270,000.00 as the Compensation
Committee of the Board (the “Compensation Committee”) may determine from time to
time (the “Base Salary”).  The Base Salary will be paid periodically in
accordance with the Company’s normal payroll practices and be subject to
applicable withholding taxes.


Once the Compensation Committee has approved or increased such Base Salary, it
thereafter shall not be reduced; provided, however, that if a Change of Control
(as defined below) has not occurred, such Base Salary may be reduced by the
Compensation Committee if such reduction is in proportion to a salary reduction
program approved by the Board which affects a majority of the other executive
officers of the Company generally.


 
1

--------------------------------------------------------------------------------

 
(b)  Stock Options.  The Company’s Compensation Committee and Board have
approved that Executive be granted an option to purchase up to 1,500,000 shares
of the Company’s Common Stock, with vesting starting from the Effective Date, at
an exercise price equal to the fair market value of the Company’s Common Stock
on the date of grant (the “Option”), as determined by the Company’s Board of
Directors.  The Option shall vest over a four (4) year period subject to
Executive’s continued service with the Company through the relevant vesting
dates.  Except as provided herein, the Option shall be subject to the terms,
definitions and provisions of the Company’s 2000 Stock Plan and form of option
agreement adopted for use thereunder.


Executive will be eligible to participate in the Company’s annual incentive
option program pursuant to such terms and conditions as determined by the
Compensation Committee in its sole discretion.  Any such annual option grant or
additional grants and the amount of such grants will be in the sole discretion
of the Board and/or the Compensation Committee, as applicable.


(c)  Bonus.  For each fiscal year of the Company, Executive will be eligible to
receive an annual bonus based upon the achievement of performance criteria
specified by the Compensation Committee (the “Bonus”).  Any Bonus paid shall be
subject to all applicable withholding taxes and will be paid within sixty (60)
days of the date that the Bonus is determined.  The annual Bonus shall be
determined as of December 31 of each year during the Employment Term.


For the second half of fiscal 2009 the maximum amount of the Bonus will be
$80,000 and will be based on the Bonus in plan for the CEO position.  This plan
pays a Bonus for proportionate attainment of revenue, profit, and cash goals
beyond a threshold.  Within the first month of employment, Executive and the
Compensation Committee of the Board will settle on a revised formula.


4.  Employee Benefits.  During the Employment Term, Executive will be entitled
to participate in the employee benefit plans currently and hereafter maintained
by the Company of general applicability to other senior executives of the
Company.  The Company reserves the right to cancel or change the benefit plans
and programs it offers to its employees at any time.


5.  Expenses.  The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.


6.  Severance.


(a)  Involuntary Termination.  If prior to a Change of Control (as defined
below), Executive’s employment with the Company terminates (excluding a
termination based on Executive’s death or Disability (as defined herein)) other
than voluntarily or for Cause (as defined herein), and Executive signs and does
not revoke a release of claims with the Company, then, subject to Section 11,
Executive shall be entitled to receive: (i) continuing payments of severance pay
(less applicable withholding taxes) at a rate equal to his Base Salary rate, as
then in effect, for a period of six (6) months from the date of such termination
of employment, to be paid periodically in accordance with the Company’s normal
payroll policies; (ii) all shares of common stock subject to the Option which
have vested as of the date of Executive’s termination of employment shall be
exercisable for a period of six (6) months following the date of such
termination, provided, however, that in no event shall this provision operate to
extend the Option beyond the term/expiration date of such Option (and in no
event will extend the term of the Option beyond ten (10) years from the date of
grant), nor shall the unvested portion of the Option continue to vest during the
six (6) month severance period; (iii) reimbursement for the cost of continued
health plan coverage for the Executive and his dependents for a period of six
(6) months from the date of such termination of employment; provided, however,
that (A) the Executive constitutes a qualified beneficiary, as defined in
Section 4980B(g)(1) of the Internal Revenue Code of 1986, as amended  (the
“Code”) and (B) Executive timely elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
within the time period prescribed pursuant to COBRA; and (iv) the portion of the
projected Bonus for the fiscal year in which such termination of employment
occurs accrued up to the date of termination as determined by the Compensation
Committee in its sole discretion.


 
2

--------------------------------------------------------------------------------

 
(b)  Voluntary Termination; Termination for Cause.  If the Executive’s
employment with the Company terminates voluntarily by Executive (including a
termination due to death or Disability) or for Cause by the Company, then (i)
all vesting of all options to purchase the Common Stock of the Company and other
equity awards will terminate immediately and all payments of compensation by the
Company to Executive hereunder will terminate immediately (except as to amounts
already earned) and (ii) Executive shall not receive any severance benefits or
the continuation of any other benefits.


(c)  Change of Control.  In the event of a Change of Control that occurs prior
to the second anniversary of the Effective Date, then, subject to Section 11,
fifty percent (50%) of the shares subject to the Option shall become fully
vested and exercisable.


7.  Section 409A.


(a)           Notwithstanding anything to the contrary in this Agreement, no
severance pay or benefits to be paid or provided to Executive, if any, pursuant
to this Agreement that, when considered together with any other severance
payments or separation benefits, are considered deferred compensation under Code
Section 409A and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Compensation Separation Payments”)
will be paid or otherwise provided until Executive has a “separation from
service” within the meaning of Section 409A.  Similarly, no severance payable to
Executive, if any, pursuant to this Agreement that otherwise would be exempt
from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until Executive has a “separation from service” within the meaning of
Section 409A.


(b)           Any severance payments or benefits under this Agreement that would
be considered Deferred Compensation Separation Payments will be paid on, or, in
the case of installments, will not commence until, the sixtieth (60th) day
following Executive’s separation from service, or, if later, such time as
required by Section 7(c).  Except as required by Section 7(c), any installment
payments that would have been made to Executive during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments shall be made as
provided in this Agreement.


(c)          Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination (other than due to death), then the Deferred
Compensation Separation Payments that are payable within the first six (6)
months following Executive’s separation from service, will become payable on the
first payroll date that occurs on or after the date six (6) months and one (1)
day following the date of Executive’s separation from service.  All subsequent
Deferred Compensation Separation Payments, if any, will be payable in accordance
with the payment schedule applicable to each payment or
benefit.  Notwithstanding anything herein to the contrary, if Executive dies
following Executive’s separation from service, but prior to the six (6) month
anniversary of the separation from service, then any payments delayed in
accordance with this paragraph will be payable in a lump-sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Compensation Separation Payments will be payable in accordance with the
payment schedule applicable to each payment or benefit.  Each payment and
benefit payable under this Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations..
 
 
3

--------------------------------------------------------------------------------

 
(d)           Any amount paid under this Agreement that qualifies as a payment
made as a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of clause (i) above.   For purposes of this Agreement, “Section 409A Limit” will
mean two (2) times the lesser of: (i) Executive’s annualized compensation based
upon the annual rate of pay paid to Executive during the Executive’s taxable
year preceding the Executive’s taxable year of his or her separation from
service as determined under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Code Section 401(a)(17) for the year in which
Executive’s separation from service occurred.


(e)           The foregoing provision is intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.  The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.


8.  Definitions.


(a)  Cause.  For purposes of this Agreement, “Cause” is defined as (i) Executive
engaging in knowing and intentional illegal conduct that is injurious to the
Company; (ii) Executive’s conviction of, or plea of nolo contendere to, a
felony; (iii) Executive’s gross misconduct; or (iv) Executive’s continued
substantial violations of his employment duties after Executive has received a
written demand for performance from the Company which specifically sets forth
the factual basis for the Company’s belief that Executive has not substantially
performed his duties.


(b)  Change of Control.  For purposes of this Agreement, “Change of Control” of
the Company is defined as: (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the total voting power represented by the Company’s then
outstanding voting securities, except Gerald J. Burnett; or (ii) the date of the
consummation of a merger or consolidation of the Company with any other
corporation that has been approved by the shareholders of the Company, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or the shareholders
of the Company approve a plan of complete liquidation of the Company; or (iii)
the date of the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets.


(c)  Disability.  For purposes of this Agreement, “Disability” means the
inability of Executive, due to a physical or mental impairment, to perform the
essential functions of the Executive’s position, with or without reasonable
accommodation, for a period of ninety (90) days.  Whether Executive is disabled
shall be determined by the Company based on evidence provided by one or more
physicians selected by the Company.


(d)  Involuntary Termination.  For purposes of Section 6 of this Agreement,
“Involuntary Termination” shall include termination of Executive’s employment by
Executive within ninety (90) days after the occurrence of any of the following:
(i) any material diminution in Executive’s authority, duties or responsibilities
and (ii) any material diminution in Base Salary, other than a reduction that is
consistent with an across-the-board reduction in the base compensation payable
to other executive employees, unless, in each case, such diminution is consented
to in writing by Executive.  Notwithstanding the foregoing, before Executive’s
termination of employment may be considered an Involuntary Termination, (A)
Executive must provide the Company with written notice within ninety (90) days
of the event that Executive believes constitutes an “Involuntary Termination”
specifically identifying the acts or omissions constituting the grounds for an
Involuntary Termination and (B) the Company must have an opportunity within
thirty (30) days following delivery of such notice to cure the Involuntary
Termination condition.


 
4

--------------------------------------------------------------------------------

 
9.  Confidential Information.  Executive covenants that he has executed the
Company’s standard Invention and Non-Disclosure Agreement (the “Confidential
Information Agreement”) and such agreement is and shall remain in full force and
effect upon the Effective Date.  Executive further agrees to sign any future
amendments to the Confidential Information Agreement provided that such
amendment is also signed by a majority of the officers of the Company.
 
10.  Solicitation of Employees.  Executive agrees that for a period of twelve
(12) months immediately following the termination of Executive’s relationship
with the Company for any reason, whether voluntary or involuntary, with or
without Cause, Executive shall not either directly or indirectly solicit any of
the Company’s employees to leave their employment, or attempt to solicit
employees of the Company, either for himself or for any other person or
entity.  Executive agrees and acknowledges that upon any breach by Executive of
this Section, the Company shall have the right to terminate all severance
benefits set forth in this Agreement.


11.  Separation Agreement and Release of Claims.  The receipt of any severance
pursuant to Section 6 will be subject to Executive signing and not revoking a
separation agreement and release of claims in a form reasonably satisfactory to
the Company (the “Release”) and provided that such Release becomes effective and
irrevocable no later than sixty (60) days following the termination date (such
deadline, the “Release Deadline”).  The Release shall generally and unilaterally
release the Company, its affiliates and agents, and their respective successors
and assigns, from all claims, and shall include a provision prohibiting
disparagement of the Company, its employees, and officers.  If the Release does
not become effective and irrevocable by the Release Deadline, Executive will
forfeit any rights to severance or benefits under this Agreement.  In no event
will severance payments or benefits be paid or provided until the Release
becomes effective and irrevocable.


12.  Assignment.  This Agreement will be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company.  Any successor of the
Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution.  Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.


13.  Notices.  All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given (a) on the date of
delivery if delivered personally; (b) one (1) day after being sent by a well
established commercial overnight service; or (c) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:


If to the Company:


Avistar Communications Corporation
1875 South Grant Street, 10th Floor
San Mateo, CA  94402
Attn:  Chairman of the Board of Directors


 
5

--------------------------------------------------------------------------------

 
If to Executive:


at the last residential address known by the Company.


14.  Severability.  In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.
 
        15.       Arbitration.
 
(a)  General.  In consideration of Executive’s service to the Company, its
promise to arbitrate all employment related disputes and Executive’s receipt of
the compensation, pay raises and other benefits paid to Executive by the
Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, shareholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Executive’s service to the Company under this Agreement or otherwise or the
termination of Executive’s service with the Company, including any breach of
this Agreement, will be subject to binding arbitration under the Arbitration
Rules set forth in California Code of Civil Procedure Section 1280 through
1294.2, including Sections 1281.8 and 1283.05 (the “Rules”) and pursuant to
California law.  Disputes which Executive agrees to arbitrate, and thereby
agrees to waive any right to a trial by jury, include any statutory claims under
state or federal law, including, but not limited to, claims under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the
Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act, the California Fair Employment and Housing Act, the California
Labor Code, claims of harassment, discrimination or wrongful termination and any
statutory claims.  Executive further understands that this Agreement to
arbitrate also applies to any disputes that the Company may have with Executive.
 
(b)  Procedure.  Executive agrees that any arbitration will be administered by
the Judicial Arbitration and Mediation Services (“JAMS”) and that a neutral
arbitrator will be selected in a manner consistent with its National Rules for
the Resolution of Employment Disputes.  All arbitration proceedings shall be
held in San Mateo County, California.  The arbitration proceedings will allow
for discovery according to the rules set forth in the Employment Arbitration
Rules and Procedures of JAMS (the “JAMS Rules”) or California Code of Civil
Procedure.  Executive agrees that the arbitrator will have the power to decide
any motions brought by any party to the arbitration, including motions for
summary judgment and/or adjudication and motions to dismiss and demurrers, prior
to any arbitration hearing.  Executive agrees that the arbitrator will issue a
written decision on the merits.  Executive also agrees that the arbitrator will
have the power to award any remedies, including attorneys’ fees and costs,
available under applicable law.  Executive understands the Company will pay for
any administrative or hearing fees charged by the arbitrator or JAMS except that
with respect to any arbitration Executive initiates, Executive will pay the
amount Executive would have otherwise been required to pay to file a claim in
court.  Executive agrees that the arbitrator will administer and conduct any
arbitration in a manner consistent with the Rules and that to the extent that
the JAMS Rules conflict with the Rules, the Rules will take precedence.
 
(c)  Remedy. Except as provided by the Rules, arbitration will be the sole,
exclusive and final remedy for any dispute between Executive and the
Company.  Accordingly, except as provided for by the Rules, neither Executive
nor the Company will be permitted to pursue court action regarding claims that
are subject to arbitration.  Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.  The prevailing party in any
arbitration proceeding shall be entitled to recover from the losing party all
reasonable costs that it has incurred as a result of such proceeding, including
but not limited to, all reasonable travel costs and reasonable attorneys’ fees.
  
 
6

--------------------------------------------------------------------------------

 
(d)  Administrative Relief.  Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers’
compensation board.  This Agreement does, however, preclude Executive from
pursuing court action regarding any such claim.
 
(e)  Voluntary Nature of Agreement.  Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understands it,
including that EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL.  Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive’s choice before signing this Agreement.


16.  Integration.  This Agreement, together with the Company’s stock option
plan, any stock option agreements and the Confidential Information Agreement
represents the entire agreement and understanding between parties as to the
subject matter herein and supersedes all prior or contemporaneous agreements
whether written or oral.  No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in writing and signed by
duly authorized representatives of the parties hereto.


17.  Waiver of Breach.  The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.


18.  Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.


19.  Tax Withholding.  All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.


20.  Governing Law.  This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).  Executive
consents to personal and exclusive jurisdiction and venue in the State of
California.


21.  Acknowledgement.  Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.


22.  Counterparts.  This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.




-Signature page follows-






 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.




 
Robert Kirk, an individual
 


Dated:  __July 14______________, 2009                  /s/ Robert
Kirk                                                    
Robert Kirk






 
                                                                     Avistar
Communications Corporation
 


Dated:  __July 14_____________, 2009                   By /s/ Gerald J.
Burnett                                      
Gerald J. Burnett
Chairman of the Board of Directors

 
8

--------------------------------------------------------------------------------

 
